Exhibit 10.45

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of April 1, 2010,
2010 (the “Effective Date”) by and between Robert Werner, an individual
(“Employee”), and MxEnergy Inc., a Delaware corporation (the “Company”). 
Employee and the Company are referred to individually herein as a “Party” and
collectively as the “Parties.”  Terms within this Agreement that begin with
initial capital letters shall have the meaning specially set forth herein,
unless the context clearly demonstrates a different meaning.

 

1.     Employment.  Employee shall serve as Vice President, Supply, of the
Company, will report to the Chief Executive Officer (“CEO”) or whomever the CEO
designates in the event of a reorganization (but in no event anyone other than
the CEO or someone serving as the Company’s Chief Operating Officer or as an
executive vice president), and will render such services consistent with the
foregoing role.  Employee’s office shall be located at the Company’s principal
Houston, Texas location (the “Houston Office”).

 

2.     Term.  Unless earlier terminated in accordance with this Section 2, the
Company’s employment of Employee pursuant to this Agreement shall commence on
the Effective Date and end on the third anniversary of the Effective Date (the
“Initial Term”); provided, however, that this Agreement shall remain in effect
thereafter for consecutive one-year periods (each a “Renewal Term”) provided
that neither Party has provided written notice to the other Party, at least
sixty (60) days prior to the expiration of the Initial Term or the then-current
Renewal Term, that this Agreement shall terminate at the end of such Initial
Term or Renewal Term, as applicable.  Notwithstanding the foregoing, (a) the
Company may terminate this Agreement (i) on the account of Employee’s death;
(ii) for Business Reasons (as defined below); or (iii) without Business Reasons,
upon sixty (60) days’ written notice; and (b) Employee may terminate this
Agreement (i) as the result of a Constructive Termination (as defined below); or
(ii) upon sixty (60) days’ written notice for any reason other than a
Constructive Termination.  The term “Termination Date,” as used in this
Agreement shall mean (A) if this Agreement is terminated on account of
Employee’s death, the date of death; (B) if this Agreement is terminated by the
Company, the date on which such termination occurs as set forth in a notice of
termination given to Employee by the Company in accordance with Section 11(b);
or (C) if the Agreement is terminated by Employee, the date indicated in a
notice of termination given to the Company by Employee in accordance with
Section 11(b).  The period between the Effective Date and the Termination Date
is the Employment Term.

 

3.     Base Salary; Signing Payment.  The Company shall pay Employee base salary
(“Base Salary”) at an annual rate of $300,000.  Employee’s Base Salary shall be
paid in conformity with the Company’s salary payment practices generally
applicable to the Company’s similarly situated executive employees.  In
addition, within ten (10) days of the Effective Date, the Company shall pay
Employee a lump sum of $31,253, which such amount equals the difference between
the amount of base salary that Employee earned between August 13, 2009 and the
Effective Date and the amount of base salary that Employee would have earned
during that time had his annualized base salary been $300,000.

 

--------------------------------------------------------------------------------


 

4.     Bonus.  The Company shall pay Employee an annual bonus (the “Annual
Bonus”) based on Employee’s and the Company’s performance for each complete and
partial fiscal year in which this Agreement is in effect, which such bonus shall
be determined and paid annually in a manner consistent with the determination
and payment of bonuses paid to other executives of the Company.  For purposes of
determining Employee’s Annual Bonus, the target shall be 100% of Employee’s Base
Salary (the “Target Bonus”) for performance that the Board determines, in its
sole discretion, to be satisfactory.  If performance goals are exceeded, the
Annual Bonus may exceed the Target Bonus; provided however that in no event
shall the Annual Bonus exceed 150% of Employee’s Base Salary.  The Annual Bonus
shall be paid annually in a manner consistent with the payment of bonuses paid
to other executives of the Company; provided, however, such bonus shall not be
paid later than two and one-half (2 ½) months following the end of the year to
which the performance objectives relate.

 

5.  Employee Benefits.

 

(a)   Stock Options and Other Stock Awards.  During the Employment Term, the
Employee shall be entitled to participate, on the same basis as other similarly
situated employees of the Company, in any future stock option plans and any
other equity based incentive plans as may be approved by the compensation
committee of the Board of Directors from time to time.  Nothing in this
Section 5(a) shall preclude Employee from continuing to participate in stock
option plans and other equity based incentive plans in which he participates as
of the Effective Date.

 

(b)   Other Employee Benefits.  During the Employment Term, the Employee shall
be entitled to receive all benefits provided to executive employees of the
Company generally from time to time, including health, life insurance and
disability, and all other retirement (including without limitation 401(k)),
welfare, and fringe benefits provided to the Company’s executive employees
generally, in each case so long as, and to the extent, the same exist; provided,
that in respect to each such plan Employee is otherwise eligible and insurable
in accordance with the terms of such plans.

 

(c)   Vacation, Sick Leave, Holidays and Sabbatical.  Employee shall be entitled
to paid time off (“PTO”), sick leave, and holidays in accordance with the
policies of the Company as they exist from time to time, and as provided to
executive-level employees.  PTO not used during any calendar year will not roll
over to the following year.

 

6.             Termination Pay.

 

(a)             Resignation, Death, or Termination for Business Reasons.  If
(i) Employee voluntarily terminates his employment, other than as a result of a
Constructive Termination (as defined below), or (ii) the Company terminates
Employee’s employment for Business Reasons (as defined below), then in any such
event (A) Employee will be paid all accrued but unpaid PTO, expense
reimbursements and other benefits due to Employee through the Termination Date
under any Company-provided or paid plans, policies and arrangements,
(B) Employee will be paid all accrued and unpaid salary through the Termination
Date, and (C) Employee will not be paid or accrue the right to be paid any other
compensation.  Any amount payable hereunder shall paid pursuant to the
applicable provisions of Sections 3 and 4, above.

 

2

--------------------------------------------------------------------------------


 

(i)            The term “Business Reasons” as used herein means Employee’s:
(A) gross negligence, willful misconduct or other willful malfeasance in the
performance of his duties hereunder; (B) conviction of, or plea of nolo
contendere to, or written admission of the commission of, a felony or other
criminal offense involving moral turpitude; (C) any act involving moral
turpitude, fraud or misrepresentation with respect to his duties for the Company
or its affiliates; (D) any act or omission that constitutes a failure to follow
the reasonable, lawful directives of the Company’s CEO or Board of Directors or
willful, material breach of this Agreement; provided, that the Board must
provide written notice of such failure or breach within five (5) days after the
initial act, omission or breach and Employee must fail to correct such failure,
omission or breach within twenty (20) days after his receipt of such written
notice.  For purpose of this paragraph, no act or failure to act by Employee
shall be considered “willful” if such act of failure to act occurred at the
direction of the Company’s CEO or Board of Directors.

 

(b)           Constructive Termination or Termination without Business Reasons. 
If (i) Employee terminates his employment as a result of a Constructive
Termination, or (ii) the Company terminates Employee’s employment without
Business Reasons (excluding because of Employee’s death), then within thirty
(30) days of the Termination Date, or earlier if required by law, the Company
shall pay Employee: (A) all accrued but unpaid PTO, expense reimbursements and
other benefits due to Employee through the Termination Date under any
Company-provided or paid plans, policies and arrangements, (B) any accrued and
unpaid Annual Bonus for a previous fiscal year, which such amount shall be paid
pursuant to the provisions of Section 4, above, and (C) all accrued and unpaid
salary through the Termination Date.  In addition, subject to Section 6(e) below
and Employee’s signing and not revoking a general release of claims against the
Company and its successors in a form substantially similar to that attached as
Exhibit A and such release becoming irrevocable within sixty (60) days after the
date of Employee’s termination, the Company shall pay to Employee upon the
expiration of such sixty (60) day period, a lump sum equal to: (1) the amount of
his Base Salary for the greater of: (A) twelve (12) months; or (B) the remainder
of the Initial Term that existed as of the Termination Date, if applicable; and
(2) the Target Bonus.

 

(c)           Constructive Termination.  For purpose of this Agreement, a
“Constructive Termination” shall be deemed to occur if (1) Employee gives the
Company written notice of the existence of one of the events arising without
Employee’s consent listed in clauses (i) through (iii) below, within thirty (30)
days of the initial existence of such event; (2) the Company has failed to cure
such event within thirty (30) days following the date such notice is given; and
(3) the Employee elects to voluntarily terminate employment within the ninety
(90) day period immediately following any of the following events: (i) Employee
is required to relocate his place of employment, other than a relocation within
fifty (50) miles of the Company’s Houston Office, (ii) there is an intentional
and material reduction in Employee’s Base Salary, other than any such reduction
consistent with a general reduction of pay across the executive staff as a
group, as an economic or strategic measure due to poor financial performance by
the Company, (iii) any material breach by the Company of Section 11(c)(i) of
this Agreement, provided, that a Constructive Termination will not be deemed to
have occurred if, within sixty (60) days of a Change of Control, the Executive
is offered an employment contract by the new owner of the Company which is at
least as economically favorable to the Executive as this Agreement, (iv) a
material reduction in Executive’s authority, duties, and responsibilities, or
(v) there occurs any other material breach of this Agreement by the Company

 

3

--------------------------------------------------------------------------------


 

after a written demand for substantial performance is delivered to the Company
by Employee which specifically identifies the manner in which Employee believes
that the Company has materially breached this Agreement, and the Company has
failed to cure such breach to the reasonably satisfaction of Employee within
thirty (30) days following the delivery of such notice.

 

(d)           Termination Following a Change in Control.  If there is a Change
in Control during the Initial Term or any Renewal Term, as applicable, and
either: (i) a Constructive Termination occurs; (ii) the Company terminates
Employee’s employment without Business Reasons within twelve (12) months
following the Change in Control; or (iii) the Company elects not to extend this
Agreement for a Renewal Term within the twelve (12) months that follow the
Change in Control, then subject to Section 6(e) below and Employee’s signing and
not revoking a general release of claims against the Company and its successors
in a form substantially similar to that attached as Exhibit A and such release
becoming irrevocable within sixty (60) days after the date of Employee’s
termination, the Company shall pay to Employee upon the expiration of such sixty
(60) day period, in addition to all amounts otherwise owed hereunder, a lump sum
equal to Employee’s Base Salary.  For purposes of this Agreement, a “Change in
Control” shall have the same meaning as in Treas. Reg. §§ 1.409A-3(i)(5)(vi) and
1.409A-3(i)(5)(vii), except that for purposes of Treas. Reg. §
1.409A-3(i)(5)(vi)(1), the phrase “30 percent” shall be replaced with “50
percent.”

 

(e)           Code Section 409A Compliance.  To the extent amounts or benefits
that become payable under this Agreement on account of the Employee’s
termination of employment (other than by reason of the Employee’s death)
constitute “nonqualified deferred compensation plan” within the meaning of Code
Section 409A (“Deferred Compensation”), payment of such amounts and benefits
shall commence when the Employee incurs a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h), without regard to any of the
optional provisions thereunder, from the Company and any entity that would be
considered a single employer with the Company under Code Section 414(b) or
414(c) (“Separation from Service”).  Such payments or benefits shall be provided
in accordance with the timing provisions of this Agreement by substituting this
Agreement’s references to “termination of employment” or “termination” with
“Separation from Service.”  Notwithstanding the foregoing, if at the time of the
Employee’s Separation from Service, the Employee is a “specified employee”
(within the meaning of Code Section 409A and Treasury Regulation
Section 1.409A-3(i)(2)), any such Deferred Compensation will not be paid until
after the earlier of (i) the first business day of the seventh month following
Employee’s Separation from Service, or (ii) the date of the Employee’s death
(the “409A Suspension Period”).  Within 14 calendar days after the end of the
409A Suspension Period, the Company shall then pay to Employee, without
interest, all such Deferred Compensation that would have otherwise been paid
under this Agreement but for the imposition of the 409A Suspension Period. 
Thereafter, the Company shall pay Employee any remaining unpaid Deferred
Compensation in accordance with this Agreement as if there had not been a
six-month delay imposed by this paragraph.  For the purpose of this Agreement,
each payment that is part of a series of installment payments shall be treated
as a separate payment for purposes of Code Section 409A.

 

(f)            Code Section 280G.

 

(i)            Notwithstanding any provision of this Agreement to the contrary,
if Employee becomes entitled to payment and/or benefits by this Agreement or any
other amounts in

 

4

--------------------------------------------------------------------------------


 

the nature of compensation, whether alone or together or with payments or
benefits that Employee receives or realizes or is then entitled to receive or
realize from the Company or any of its affiliates or ay other person whose
actions result in a change of ownership or effective control of the Company, and
such payments and/or benefits would constitute an “excess parachute payment”
within the meaning of Section 280G of the Internal Revenue Code (the “Code”)
and/or any corresponding and applicable state law provision, the payments and/or
benefits provided to Employee under this Agreement will be reduced by reducing
the amount of payments or benefits payable to Employee (the “280G Reduction”) to
the extent necessary so that no portion of Employee’s payments or benefits will
be subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties are incurred by Employee with respect to such excise tax (such
excise tax, together with any such interest and penalties are hereinafter
collectively referred to as the “Excise Tax”).  Notwithstanding the foregoing,
the 280G Reduction will be made only if, by reason of that deduction, Employee’s
“net after tax benefit” (as defined below) exceeds the net after tax benefit he
would realize if the 280G Reduction were not made.  The reduction of payments or
benefits shall be made by reducing, first, cash payments in in the order
receivable in time, and then, to the extent necessary, from the non-cash
benefits in similar order.  To the extent that the 280G Reduction is not
applicable because Employee’s net after tax benefits is greater than the net
after tax benefit that he would receive if the 280G Reduction were made, then
the Company will pay to Employee a “Gross-Up Payment” as set forth below in
Section 6(f)(iii).

 

(ii)           For purposes of this Section 6(f), “net after tax benefit” means
the sum of (a) the total amount received or realized by Employee pursuant to
this Agreement that would constitute a “parachute payment” within the meaning of
Section 280G of the Code and any corresponding and applicable state law
provision, plus (b) any and all other payments or benefits that Employee
receives or realizes or is then entitled to receive or realize from the Company
and any of its affiliates or that are otherwise within the scope of payments
and/or benefits provided for in sub-clause (i) above that would constitute a
“parachute payment” within the meaning of Section 280G of the Code and any
corresponding and applicable state law provision, less (c) the amount of
federal, state and local and social security taxes payable with respect to the
payments or benefits described in (a) and (b) above calculated at the maximum
marginal individual income tax rate for each year in which payments or benefits
are realized by Employee (based upon the rate in effect for that year as set
forth in the Code at the time of the first receipt or realization of the
foregoing), less (d) the amount of excise taxes imposed with respect to the
payments or benefits described in (a) and (b) above by Section 4999 of the Code
and any corresponding and applicable state law provision.

 

(iii)          As provided above, in the event that (a) Employee’s net after tax
benefit without the 280G Reduction is greater than the net after tax benefit
that he would receive if the 280G Reduction were made, and (b) it shall be
determined that any payment or distribution by the Company to or for the benefit
of Employee (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section) (a “Payment”) would be subject
to the Excise Tax, then the Company will pay to Employee an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, both any income taxes (and any interest and
penalties imposed with respect thereto), and the Excise Tax imposed upon the
Gross-Up

 

5

--------------------------------------------------------------------------------


 

Payment, Employee retains and amount of the Gross-Up Payment equal to
seventy-five percent (75%) of the Excise Tax imposed upon the Payments.

 

A.            Subject to the provisions of this Section 6(f), all determinations
required to be made under this Section, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by an outside
nationally recognized accounting firm selected by the Company or the Board of
Directors of the Company, in its sole and absolute discretion (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Employee within 15 business days of the receipt of notice from Employee that
here has been a Payment, or such earlier time as is requested by the Company. 
In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, the Company
shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.  Any Gross-Up Payment, if applicable,
as determined pursuant to this Section 6(f), shall be paid by the Company to
Employee within thirty (30) days of the receipt of the Accounting Firm’s
determination, but in no event later than the end of the calendar year following
the year in which the related taxes are remitted to the taxing authority.  All
determinations made by the Accounting Firm shall be based on detailed supporting
calculations provided both to the Company and Employee at such time as is
requested by either Party.  Any determination by the Accounting Firm shall be
binding upon the Company and Employee.  In the event that the Company exhausts
its remedies pursuant to Section 6(f)(iii)(B) and Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment (as defined below) that has occurred
and the Company’s pro rata portion of any such Underpayment shall be promptly
paid by the Company to or for the benefit of Employee.  In no event shall the
Gross-Up Payment be made later than the end of the service provider’s taxable
year next following the service provider’s taxable year in which the related
taxes are remitted to the taxing authority.

 

B.            Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require an additional
Payment or Payment, as the case may be, which have not been made by the Company,
but could have been made pursuant to this Section 6(f) (the “Underpayment”). 
Such notification shall be given as soon as practicable but no later than ten
business days after Employee is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid.  Employee shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due).  If the Company notifies Employee in
writing prior to the expiration of such period that it desires to contest such
claims, Employee shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim;

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request from time to time
including, without limitation, accepting legal representation

 

6

--------------------------------------------------------------------------------


 

with respect to such claim by an attorney reasonably selected by the Company;

 

(iii)          cooperate with the Company in good faith in order to effectively
contest such claim; and

 

(iv)                              permit the company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all reasonable costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold Employee harmless, on an after-tax basis, for seventy-five
percent (75%) of any Excise Tax or income tax (including interest and penalties
with respect thereto) imposed as a result of such representation and payment of
costs and expenses.  In no event shall the payment of any Excise Tax or income
tax (including interest and penalties related thereto) be made later than the
end of the service provider’s taxable year next following the service provider’s
taxable year in which the related taxes are remitted to the taxing authority. 
Without limitation on the foregoing provisions of this Section 6(f)(iii)(B), the
Company shall control all proceedings taken in connection with such contest and,
at it sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and confdrences with the taxing authority in respect of
such claim and may, at its sole option, either direct Employee to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Employee agrees to prosecute such contest tot a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine and subject to the Company
covering all out of pocket expenses incurred in such contest; provided, however,
that if the Company directs Employee to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Employee that represents the
Company’s pro rata share of any payment, on an interest-free basis and shall
indemnify and hold Employee harmless, on an after-tax basis, from the Company’s
pro rata share of any Excise Tax or income tax (including interest or penalties
with respect thereto) imposed with respect to such advance or with respect to
any imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Employee with respect to which such contested amount is claimed
to be due is limited solely to such contested amount.

 

7

--------------------------------------------------------------------------------


 

Furthermore, the company’s control of the contest shall be limited to issues
and/or claims that are materially related to the imposition of any Excise Tax or
with respect to which a Gross-Up Payment would otherwise be payable hereunder
and Employee shall be entitled to settle or context, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.  The Parties shall promptly deliver to each other copies of any
written communications and summaries of any verbal communications with any
taxing authority regarding the matters addressed herein.

 

C.            If, after the receipt by Employee of an amount advanced by the
Company pursuant to Section 6(f)(iii)(B), Employee becomes entitled to receive
any refund with respect to such claim, Employee shall (subject to the Company’s
complying with the requirements of Section 6(f)(iii)(B)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by Employee of
an amount advanced by the Company pursuant to Section 6(f)(iii)(B), a
determination is made that Employee shall not be entitled to any refund with
respect to such claim and the Company does not notify Employee in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be require
to be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

7.             Confidential Information.

 

(a)           Employee acknowledges that the Confidential Information relating
to the business of the Company and its subsidiaries which Employee has obtained
or will obtain during the course of his association with the Company and
subsidiaries and his performance under this Agreement are the property of the
Company and its subsidiaries.  Employee agrees that Employee will not disclose
or use at any time, either during or after the Employment period, any
Confidential Information without the written consent of the Board of Directors
of the Company, other than proper disclosure or use in the performance of his
duties hereunder.  Employee agrees to deliver to the Company at the end of the
term of his employment, or at any other time that the Company may request, all
memoranda, notes, plans, records, documentation and other materials (and copies
thereof) containing Confidential Information relating to the business of the
Company and its subsidiaries, no matter where such material is located and no
matter what form the material may be in, which Employee may then possess or have
under his control.  If requested by the Company, Employee shall provide to the
Company written confirmation that all such materials have been delivered to the
Company or have been destroyed.  Employee shall take all reasonable steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.

 

(b)           “Confidential Information” shall mean information which is not
generally known to the public and which is used, developed, or obtained by the
Company or its subsidiaries relating to the businesses of any of the Company and
its subsidiaries or the business of any customer thereof including, but not
limited to: pricing models; products or services; fees, costs and pricing

 

8

--------------------------------------------------------------------------------


 

structure; designs; analyses; formulae; drawings; photographs; reports; computer
software, including operating systems, applications, program listings, flow
charts, manuals and documentation; databases; accounting and business methods;
inventions and new developments and methods, whether patentable or unpatentable
and whether or not reduced to practice; all copyrightable works; the customers
of any of the Company and its subsidiaries and the Confidential Information of
any customer thereof; and all similar and related information in whatever form. 
Confidential Information shall not include any information which (i) was
rightfully known by Employee prior to the beginning of his employment with the
Company; (ii) is publicly disclosed by law or in response to an order of a court
or governmental agency; (iii) becomes publicly available through no fault of
Employee or (iv) has been published in a form generally available to the public
prior to the date upon which Employee proposes to disclose such information. 
Information shall not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all the
material features comprising such information have been published in
combination.

 

8.             Intellectual Property.  In the event that Employee, as a part of
Employee’s activities on behalf of the Company, generates, authors or
contributes to any invention, new development or method, whether or not
patentable and whether or not reduced to practice, any copyrightable work, any
trade secret, any other Confidential Information, or any information that gives
any of the Company and its subsidiaries an advantage over any competitor, or
similar or related developments or information related to the present or future
business of any of the Company and its subsidiaries (collectively “Developments
and Information”), Employee acknowledges that all Developments and Information
are “work for hire” and the exclusive property of the Company.  Employee hereby
assigns to the Company, its nominees, successors or assigns, all rights, title
and interest to Developments and Information.  Employee shall cooperate with the
Company’s Board of Directors to protect the interests of the Company and its
subsidiaries in Developments and Information.  Employee shall execute and file
any document related to any Developments and Information requested by the
Company’s Board of Directors including applications, powers of attorney,
assignments or other instruments which the Company’s Board of Directors deems
necessary to apply for any patent, copyright or other proprietary right in any
and all countries or to convey any right, title or interest therein to any of
the Company’s nominees, successors or assigns.

 

9.             No Conflicts.

 

(a)           Employee agrees that in his individual capacity he will not enter
into any agreement, arrangement or understanding, whether written or oral, with
any supplier, contractor, distributor, wholesaler, sales representative,
representative group or customer, relating to the business of the Company or any
of its subsidiaries, without the express written consent of the Board, Chief
Executive Officer or Chief Financial Officer.

 

(b)       As long as Employee is employed by the Company or any of its
subsidiaries, Employee agrees that Employee will not, except with the express
written consent of the Board, become engaged in, render services for, or permit
his name to be used in connection with, any for-profit business other than the
business of the Company, any of its subsidiaries or any corporation or
partnership in which the Company or any of its subsidiaries have an equity
interest.

 

9

--------------------------------------------------------------------------------


 

10.           Non-Competition Agreement.

 

(a)       Employee acknowledges that Employee’s services are of a special,
unique and extraordinary value to the Company and that Employee has access to
the Company’s trade secrets, Confidential Information and strategic plans of the
most valuable nature and develops goodwill on behalf of the Company. 
Accordingly, Employee agrees that during the Restricted Term (as defined below),
Employee shall not directly or indirectly own, manage, control, participate in,
consult with, render strategic, managerial sales, marketing, investment,
financial, or other non-administrative services for, or in any manner engage in
any business Competing (as defined below) with the businesses of the Company or
any of its subsidiaries as such businesses exist or are in process of
development on the Termination Date (as evidenced by written proposals, market
research or similar materials).  A business is a Competing business if it
engages in the deregulated retail marketing of natural gas or electricity in
markets in which the Company has operated at any time during the two-year period
ending on the Termination Date.  Nothing herein shall prohibit Employee from
being a passive owner of not more than 5% of the outstanding stock of any class
of a corporation that is publicly traded, so long as Employee has no active
participation in the business of such corporation.  For purposes of this
Agreement, the “Restricted Term” shall run through the duration of the
Employment Period, and if Employee has received a severance payment under
Section 6(b), one year thereafter.

 

(b)               In addition, during the Restricted Term, Employee shall not
(i) directly or indirectly induce or attempt to induce any employee of the
Company or any subsidiary (other than his own assistant) to leave the employ of
the Company or such subsidiary, or in any way interfere with the relationship
between the Company or any subsidiary and any employee thereof, (ii) hire
directly or through another entity any person who was an employee of the Company
or any subsidiary at any time during the then-preceding 12 months (unless such
employee contacts the Employee on an unsolicited bases), (iii) directly or
indirectly induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or any subsidiary to cease doing business with
the Company or such subsidiary, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any subsidiary, or (iv) disparage the Company, its executive
officers, or its directors.

 

(c)       If any court or tribunal of competent jurisdiction shall determine any
of the foregoing covenants to be unenforceable with respect to the term thereof
or the scope of the subject matter or geography covered thereby, such remaining
covenants shall nonetheless be enforceable by such court or tribunal against
such other party or parties or upon such shorter term or within such lesser
scope as may be determined by the court or tribunal to be enforceable.

 

(d)       Because Employee’s services are unique and because Employee has access
to Confidential Information and strategic plans of the Company of the most
valuable nature and will help the Company develop goodwill, the parties agree
that the covenants contained in this Section 10 are necessary to protect the
value of the business of the Company and that a breach of any such covenant
would result in irreparable and continuing damage for which there would be no
adequate remedy at law.  The Parties agree therefore that in the event of a
breach or threatened breach of this Agreement, the Company or its successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific

 

10

--------------------------------------------------------------------------------


 

performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof.  The Parties further agree that in the
event the Company is granted any such injunctive or other relief, the Company
shall not be required to post any bond or security that may otherwise normally
be associated with such relief.

 

12.           Miscellaneous Provisions.

 

(a)       Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing, shall be effective when given, and in any event
shall be deemed to have been duly given (i) when delivered, if personally
delivered, (ii) three (3) business days after deposit in the U.S. mail, if
mailed by U.S. registered or certified mail, return receipt requested, or
(iii) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, if so delivered, freight prepaid.  In the
case of Employee, notices shall be addressed to him at the home address which he
most recently communicated to the Company in writing which, as of the Effective
Date, is 6509 Edloe Street, Houston, TX 77005.  In the case of the Company,
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Corporate Secretary.

 

(b)       Notice of Termination.  Any termination by the Company or Employee
shall be communicated by a notice of termination to the other Party hereto given
in accordance with paragraph (a) hereof.  Such notice shall indicate the
specific termination provision in this Agreement relied upon.

 

(c)       Successors.

 

(i)    Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall be entitled to assume the rights and shall be obligated to assume the
obligations of the Company under this Agreement and shall agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (i) or which becomes bound by the terms of this Agreement by
operation of law.

 

(ii)   Employee’s Successors.  The terms of this Agreement and all rights of
Employee hereunder shall inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

(iii)  No Other Assignment of Benefits.  Except as provided in this
Section 11(c) and in Section 6 above, the rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (iii) shall be void.

 

11

--------------------------------------------------------------------------------


 

(d)       Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee).  No waiver by either Party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other Party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(d)   Entire Agreement.  This Agreement shall supersede any and all prior
agreements, representations or understandings (whether oral or written and
whether express or implied) between the Parties with respect to the subject
matter hereof, including without limitation that certain Employment Agreement
entered into between the Parties on August 14, 2006, as amended (the “Prior
Employment Agreement”).  The Parties expressly acknowledge and agree that this
Agreement supersedes the Prior Employment Agreement in its entirety.

 

(e)   Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(f)    Arbitration.  Except for injunctive or other equitable relief in aid of
arbitration, any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Houston, Texas, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  No Party shall be entitled to seek or be awarded punitive
damages. All attorneys fees and costs shall be allocated or apportioned as
agreed by the Parties or, in the absence of an agreement, in such manner as the
arbitrator or court shall determine to be appropriate to reflect the final
decision of the deciding body as compared to the initial positions in
arbitration of each party.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AS THEY APPLY TO CONTRACTS
ENTERED INTO AND WHOLLY TO BE PERFORMED WITHIN SUCH STATE BY RESIDENTS THEREOF.

 

(g)   Withholding of Taxes.  All payments made pursuant to this Agreement will
be subject to withholding of applicable taxes.

 

(h)   Indemnification.  Employee will be covered under the Company’s insurance
policies and, subject to applicable law, will be provided indemnification to the
maximum extent permitted by the Company’s bylaws and Certificate of
Incorporation, with such insurance coverage and indemnification to be in
accordance with the Company’s standard practices for senior executive officers
but on terms no less favorable than provided to any Company senior executive
officer or director.  Indemnification shall not be awarded for any conduct that
is found to be breach by a Court or tribunal of competent jurisdiction to
violate this agreement.

 

(i)    Compliance with Company Policies.  During the Employment Term, Employee
will comply with all Company policies generally applicable to the Company’s
similarly situated employees.

 

12

--------------------------------------------------------------------------------


 

(j)    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 

(k)   Non-Disclosure.  Unless required by law or to enforce this Agreement, the
Parties shall not disclose the existence of this Agreement or the underlying
terms to any third party, other than their representatives who have a need to
know such matters.

 

(l)    Legal Fees.  Within thirty (30) days of the Effective Date, the Company
shall pay the reasonable legal fees incurred by Employee in connection with the
negotiation and drafting of this Agreement in an amount not to exceed $7,500.00.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

MxENERGY INC.

 

 

 

 

 

 

By:

/s/ Jeffrey A. Mayer

 

Name:

Jeffrey A. Mayer

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

By:

/s/Robert Werner

 

 

Robert Werner

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
April 1, 2010, by and among Robert Werner (“Employee”) and MXEnergy, Inc. (the
“Company”).

 

(a)  For good and valuable consideration, including the Company’s provision of
certain severance payments in accordance with Section 6 of the Employment
Agreement, Employee hereby releases the Company from liability for, and hereby
waives, any and all claims, damages, or causes of action of any kind related to
Employee’s employment with the Company or the termination thereof, including
without limitation all claims, damages and cuases of action arising out of the
Age Discrimination in Employment Act of 1967, as amended (collectively, the
“Released Claims”).  In no event shall the Released Claims include (a) any claim
which arises after the date of this Agreement, (b) any claim to vested benefits
under an employee benefit plan, (c) any claims for contractual payments under
the Employment Agreement, or (d) any claims to Company stock or otherwise
relating to any equity interest that Employee may have.

 

(b)   By signing this Agreement, Employee is bound by it.  Anyone who succeeds
to Employee’s rights and responsibilities, such as heirs or the executor of
Employee’s estate, is also bound by this Agreement.

 

(c)           Employee agrees not to bring or join any lawsuit in any court
relating to any of the Released Claims.  Employee represents that Employee has
not brought or joined any lawsuit or filed any charge or claim against the
Company in any court or before any government agency or arbitratror and has made
no assignment of any rights Employee has asserted or may have against the
Company to any person or entity, in each case, with respect to any Released
Claim.

 

(d)           By executing and delivering this Agreement, Employee acknowledges
that:

 

(i)            Employee has carefully read this Agreement;

 

(ii)                                  Employee has had at least [twenty-one
(21)] [forty-five (45)] days to consider this Agreement before the execution and
delivery hereof to the Company;

 

(iii)                               Employee has been and hereby is advised in
writing that Employee may, at Employee’s option, discuss this Agreement with an
attorney of Employee’s choice and that Employee has had adequate opportunity to
do so; and

 

15

--------------------------------------------------------------------------------


 

(iv)                              Employee fully understands the final and
binding effect of this Agreement; the only promises made to Employee to sign
this Agreement are those stated in the Employment Agreement and herein; and
Employee is signing this Agreement voluntarily and of Employee’s own free will,
and that Employee understands and agrees to each of the terms of this Agreement.

 

Notwithstanding the initial effectiveness of this Agreement, Employee may revoke
the delivery (and therefore the effectiveness) of this Agreement within the
seven day period beginning on the date Employee delivers this Agreement to the
Company (such seven day period being referred to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
by Employee and must be delivered to the Chairman of the Board of Directors of
the Company before 11:59 p.m., Houston, Texas time, on the last day of the
Release Revocation Period.  If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio.  No consideration shall be paid if this
Agreement is revoked by Employee in the foregoing manner.

 

Executed on this                        day of                           ,
              .

 

 

 

 

 

Robert Werner

 

16

--------------------------------------------------------------------------------